Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,5,7,15,19 and 20 which changes the scope of the claims and as such a new ground of rejection is issued.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Examiner notes

	In regards to claim 15, which recites “measuring a first sensed current value corresponding to a first current supplied to the first battery based on a voltage drop between terminals of a first operational amplifier and a second sensed current value corresponding to a second current supplied to the second battery based on a voltage drop between terminals of a second operational amplifier”
However the applicant’s specification ([0014] [0015]) recites “… the operational amplifier measures a voltage differential across the resistor”  and [0037] “An operational amplifier (op-amp) 218 is connected to opposite terminals of the sensor 214. With this configuration, the op-amp 218 detects a voltage differential across the sensor 214, which is representative of the charging current value being received by battery 216. 
Based on Fig. 2 of the Applicants spec and the cited specification above, the Op-Amps output as a representation of the first and second current is interpreted as claimed “measuring a first sensed current value” and “ ..and a second sensed current value” respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    724
    815
    media_image1.png
    Greyscale



Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guang (US 20130285598) in view of Motochi (US 20160094065).
As to claim 1, Guang discloses a battery charging system (Fig. 1 above [0017] battery charger 20), comprising:
a first battery subsystem (Fig. 1 above), including:
a first battery (Fig. 1 above battery 28); 
a first current controller (Based on [0019] of the specification, Examiner interprets “a first and second current controller“ as “a first and second MOSFETS”) coupled to the first battery and configured to control a first input current supplied to the first battery (Fig. 1 MOSFETs Q12 [0034]. Since FET Q12 is in series with battery 28 and enables battery 28 to be charged ([0012]), MOSFET Q12 is configured to control a first input current supplied to the first battery 28); and 
a first current sensor (R37,31,R33-R35 with Op-Amp U4D form a current amplifier [0026]) having a first operational amplifier (Op-Amp U4D) configured to sense the first input current (Fig. 1 above showing charging current sensing device R37 ([0021]) and resistors R30,31,R33-R35 with Op-Amp U4D. The charging current through battery cell 28 creates a voltage dropped across the resistor R37. That voltage drop is applied across the non-inverting input and inverting input of the operational amplifier U4D ([0021], [0025]-[0026]). The output of the operational amplifier U4D is a representation of the voltage drop across resistor R37 ([0026]) and thus a representation of the current flowing through resistor R37 and battery 28 (i.e. senses the charging current of battery 28/ first input current).
Additionally based on electrical engineering concepts, it is well known to one of ordinary skill in the art that the output of operational amplifiers reflects the difference between its non-inverting and inverting input terminals. As such, based on Fig. 1 and [0025]-[0026] of Guang, the difference between the non-inverting and inverting input terminals of Op-Amp U4D represents the current passing through sense resistor R37 (i.e. charging current of battery 28/first input current). 
a second battery subsystem (Fig. 1 above), including:
a second battery (Fig. 1 above battery 30); and
a second current controller is coupled to the second battery and configured to control a second input current supplied to the second battery (Fig. 1 MOSFETs Q13 [0034]. Since FET Q13 is in series with battery 30 and enables battery 30 to be charged [0012]. MOSFET Q13 is configured to control a second input current supplied to the second battery 30); and
a second current sensor (R39,R41,43-45 with Op-Amp U4C form a current amplifier [0026]) having a second operational amplifier (Op-Amp U4C) and configured to sense the second input current (Fig. 1 above charging current sensing device R45 with Op-Amp U4C. The amplifier circuits for the other battery cells 30, operate in a similar manner and Op-Amp U4D. As such, based on Fig. 1 and [0025]-[0026] of Guang, the difference between the non-inverting and inverting input terminals of Op-Amp U4C is a representation the current passing through sense resistor R45 (i.e. (i.e. senses the charging current of battery 30/second input current).
a system controller (Fig. 1 microprocessor 26) configured to control the first current controller and control the second current controller ([0041] and Fig. 1 microprocessor 26 controls individual MOSFETS Q12, Q13)
wherein the first battery and the second battery are connected in parallel (Fig. 1 above).
Although Guang discloses the first and second controllers coupled to the output terminals of the first and second battery respectively, Guang does not teach the first and second controllers coupled the input terminal of their respective first and second batteries.
However, it would be obvious by design choice to couple the first and second controllers to their respective battery input terminals as the first and second current controllers will function the same located at either input or output terminal of the battery in a series circuit.
Although Guang teaches a system controller (Fig. 1 microprocessor 26), Guang does not disclose/teach the system controller configured to compare the first input current to a first range; compare the second input current to a second range; control the first current controller based on the first input current in response to detecting that the first input current is outside of the first range in order to bring the first current within the first range; and control the second current controller based on the second input current in response to detecting that the second input current is outside of the second range in order to bring the second current within the second range. 
Motochi teaches a controller configured to compare the first input current to a first range ([0061] Fig. 1-2 protection IC 90 … when a detected value of the charging current I1 is greater than the charging current value Icth1. Charging current at and below Icth1 identified as “first range”) and control the first current controller (MOSFET 11, Fig. 1) based on the first input current in response to detecting that the first input current is outside of the first range in order to bring the first current within the first range (Fig. 1 when a detected value of the charging current I1 is greater than the charging current value Icth1 (i.e. outside of range), the charging current limiting circuit 33 performs charging current decreasing control to decrease the current value of the charging current I1 by changing the control voltage of the transistor 11 to a lower value [0061]-[0063]. The charging current is repeatedly adjusted such that it stays below Icth1. [0045],[0101],[0104]-[0107] and Fig. 2). 
Motochi further teaches the controller configured to compare the second input current (I2) to a second range (Icth2) and control the second current controller (MOSFET 21, Fig. 1) based on the second input current in response to detecting that the second input current is outside of the second range in order to bring the second current within the second range (charging current limiting circuit 43 also is capable of stably approximating the current value of the charging current I2 to the charging current value Icth2 by performing the same control as the limiting circuit 33 as described above [0047] [0061]-[0063] [0099] and Fig. 2).
It would have been obvious to a person of ordinary skill in the art to modify Guang’s system controller to compare the first input current to a first range; compare the second input current to a second range; control the first current controller based on the first input current in response to detecting that the first input current is outside of the first range in order to bring the first current within the first range; and control the second current controller based on the second input current in response to detecting that the second input current is outside of the second range in order to bring the second current within the second range, in order to prevent an excessive charging/discharge current from flowing between the first and second battery as taught by Motochi [0048]-[0050].
As to claim 3, Guang in view of Motochi teaches the battery charging system of claim 1, wherein the first current sensor includes a first resistor coupled to the first operational amplifier (R35, Fig. 1 of Guang) and the second current sensor includes a second resistor coupled to the second operational amplifier (Fig. 1 R44 of Guang).
As to claim 4, Guang in view of Motochi teaches the battery charging system of claim 1, wherein the first current controller is a first MOSFET, and wherein the second current controller is a second MOSFET (MOSFETs Q12 and Q13 [0034] of Guang). 
As to claim 5, Guang in view of Motochi teaches the battery charging system of claim 4, wherein he first current range is associated with the first battery (Fig. 1 of Motochi I1 is charging battery 201) and wherein the second current range is associated with the second battery (Fig. 1 of Motochi I2 is charging battery 202).
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guang (US 20130285598) in view of Motochi (US 20160094065) in view of Day et al (US20210009007).
As to claim 6, Guang in view of Motochi teaches the battery charging system of claim 1.
Guang in view of Motochi does not disclose/teach wherein the system controller includes a fault state input, and wherein the system controller is configured to turn off the first current controller and the second current controller in response to the fault state input identifying a fault state.
Day teaches wherein the system controller includes a fault state input (Fig. 5A MCU 510 can determine a fault in which it responds to said fault by sending a control signal [0090]. Thus the MCU has a fault input signal in order to issue a response control signal) and wherein the system controller is configured to turn off the current control switch in response to the fault state input identifying a fault state ([0090] when an MCU determines a fault condition (e.g., overcurrent, undercurrent, over-temperature) exists, the MCU 510 can send a command to the safety disconnect switch 506 to open and disconnect the battery 504 from a power source).
It would have been obvious to a person of ordinary skill in the art to modify the system controller of Guang to include a fault state input, and wherein the system controller is configured to turn off the first current controller in response to the fault state input identifying a fault state, as taught by Day in order to prevent an overcurrent of the charge/discharge current flowing through the battery ([0009]).
Since Day teaches turning off a first controller in response to the fault state input identifying a fault state (Fig. 5A [0090]) and teaches the circuit of Fig. 5A is implemented in multiple batteries ([0064] and Fig. 2-4), it would be obvious to one of ordinary skill in the art to combine the teachings of Guang, Motochi and Day to wherein the system controller is configured to turn off the second current controller in response to the fault state input identifying a fault state as it is a duplication of parts
As to claim 23, Guang in view of Motochi in view of Day teaches the battery charging system of claim 6. 
Although Day teaches wherein the turning off of the first current controller and the second current controller (Fig. 5 [0090] of Day when an MCU determines a fault condition (e.g., overcurrent, undercurrent, over-temperature) exists, the MCU 510 can send a command to the safety disconnect switch 506 to open and disconnect the battery 504 from a power source), Day does not specifically teach turning of the first and second controllers includes setting control voltages associated with the first current controller and the second current controller.
However, since it is well known to one of ordinary skill in the art through engineering principles that MOSFETS are controlled to open or close through a voltage applied to the gate as evident by Motochi ([0100]- [0102] and Fig. 2), the combined teachings of Guang, Motochi and Day where Day sends a control signal to open switch 506 will render Guang sending a control voltage signal applied to the gate of first and second MOSFETS Q12-Q13. 
Claims 7-9,11,and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucur (US 20040178766) in view of Guang (20130285598) in view of Motochi (US 20160094065). 

    PNG
    media_image2.png
    756
    869
    media_image2.png
    Greyscale


	As to claim 7 Bucur discloses a battery charging system (Fig. 4A above), comprising:
a battery having a charging terminal connected to a charging current source via an input path (Batt A. Source providing charging current to charging paths 118a,118b. [0047]-[0048] [0054] [0064]-[0066] );
a current sensor disposed in the input path between a charging terminal of the battery and the charging current source ((Fig. 4 and [0054] sense amplifier 18 and resistor 7/Rsa), the current sensor including a resistor and an operational amplifier (Fig. 4 and [0054] sense amplifier 18 amplifies the voltage drop across sense resistor 7 (and thus between its input terminals) and provides an ICDA signal representative of current flow along path 118a. As seen in the Applicants specification, (Fig. 2 element 218), it is well known to one of ordinary skill in the art that operational amplifiers have an electrical symbol as shown in Fig. 4 element 17 of Bucur. Also it is well known to one of ordinary skill in the art that operational amplifiers output an amplified difference between its inverting and non-inverting input terminals. As such Bucurs sense amplifier 17,18 is identified as an operational amplifier).
a current controller disposed in the input path (Based on [0019] of the specification, Examiner interprets “a current controller“ as “a MOSFET”. See Fig. 4 showing SW2A disposed in the input path).
Although Bucur teaches SW2A is disposed in the input path, Bucur does not disclose SW2A is a MOSFET (i.e. current controller). 
Guang teaches a current controller (i.e. MOSFETs Q12,Q13 [0034]) disposed in the input path (Since FETs Q12,Q13 enables battery 28,30 to be charged [0012]).
It would have been obvious to a person of ordinary skill in the art to modify the switch SW2A of Bucur be a current controller (i.e. MOSFET), as taught by Guang as MOSFET switches are efficient and can conduct and handle large amounts of current. 
Bucur in view of Guang teaches a system controller (Control circuit 411 of Bucur) configured to: receive a sensed current from the current sensor ([0055]-[0056] of Bucur ICDB, and ICDA signals from the respective sense amplifiers 14, 15, 17, 18 may then be provided to the control circuit 411 to control system in Fig. 4).
Although Bucur in view of Guang discloses a current controller disposed in the input path (SW2A, Fig. 4 and MOSFET of Guang), Bucur in view of Guang does not disclose the current controller disposed in the input path between the current sensor and the charging current source.
However, it would be obvious by design choice to couple the current controller to in the current path 118a between the current sensor and the charging current source as it will function the same located at either input terminal of the battery or between the current sensor and the charging current source in a series circuit.
Bucur in view of Guang does not disclose/teach the system controller (Control circuit 411 of Bucur) configured to: compare the sensed current to an acceptable current range; determine an adjustment voltage based on the comparing, the adjustment voltage selected to cause the current to be within the acceptable current range and transmit the adjustment voltage to the current controller.
Motochi teaches (Fig. 1-2 and [0061]-[0063]) a controller configured to compare the sensed current to an acceptable current range ([0061] Fig. 1-2 protection IC 90 … when a detected value of the charging current I1 is greater than the charging current value Icth1. Charging current at and below Icth1 identified as “first range”) and determine an adjustment voltage based on the comparing, the adjustment voltage selected to cause the current to be within the acceptable current range and transmit the adjustment voltage to the current controller (Fig. 1 when a detected value of the charging current I1 is greater than the charging current value Icth1 (i.e. outside of range), the charging current limiting circuit 33 performs charging current decreasing control to decreases the current value of the charging current I1 by changing the control voltage of the MOSFET transistor 11 to a lower value [0061]-[0063]. The charging current is repeatedly adjusted such that it stays below Icth1. [0045],[0101],[0104]-[0107] and Fig. 2).
It would have been obvious to a person of ordinary skill in the art to modify Bucur’s system controller to be configured to: compare the sensed current to an acceptable current range, determine an adjustment voltage based on the comparing, the adjustment voltage selected to cause the current to be within the acceptable current range and transmit the adjustment voltage to the current controller, in order to prevent an excessive charging/discharge current from flowing between the first and second battery as taught by Motochi [0048]-[0050].
As to claim 8, Bucur in view of Guang in view of Motochi teaches the battery charging system of claim 7, wherein the current controller is configured to receive the adjustment voltage from the system controller and adjust an amount of current provided to the charging terminal of the battery based on the received adjustment voltage (Fig. 1-2 of Motochi the charging current limiting circuit 33 performs charging current decreasing control to decreases the current value of the charging current I1 by changing the control voltage of the MOSFET transistor 11 to a lower value [0061]-[0062]). 
As to claim 9, Bucur in view of Guang in view of Motochi teaches the battery charging system of claim 8, wherein the current controller is a MOSFET (MOSFETs Q12,Q13 [0034] of Guang), and wherein the current controller receives the adjustment voltage at a gate of the MOSFET ([0052] of Motochi controlling the gate-source voltage value of the transistor 11).
As to claim 11, Bucur in view of Guang in view of Motochi teaches the battery charging system of claim 7, wherein the operational amplifier measures a voltage differential across the resistor (Fig. 4 and [0054] of Bucur sense amplifier 18 amplifies the voltage drop across sense resistor 7 (and thus between its input terminals) and provides an ICDA signal representative of current flow along path 118a.
As to claim 15, Bucur discloses a method for controlling charging current supplied to a first battery by a first current controller and a second battery  by a second current controller (Based on [0019] of the specification, Examiner interprets “a first and second current controller“ as “a first and second MOSFETS”. Fig. 4 of Bucur switches SW2A, SW2B controls connecting the appropriate batteries A,B to charging paths 118a,118b. [0047]-[0048] [0054] [0064]-[0066]).
Although Bucur teaches SW2A, SW2B controls charging current supplied to a first and second batteries, Bucur does not disclose SW2A, SW2B are first and second current controllers (i.e. Mosfets). 
Guang teaches first and second current controllers (i.e. MOSFETs Q12,Q13 [0034]) controlling charging current supplied to a first  and second battery (Since FETs Q12,Q13 enables battery 28,30 to be charged [0012]).
It would have been obvious to a person of ordinary skill in the art to modify the switches SW2A, SW2B of Bucur to be first and second current controllers (i.e. MOSFETS), as taught by Guang as MOSFETs switches are efficient and can conduct and handle large amounts of current. 
Bucur in view of Guang further teaches the method comprising:
measuring a first sensed current value corresponding to a first current supplied to the first battery based on a voltage drop between terminals of a first operational amplifier (Fig. 4 and [0054] sense amplifier 18 amplifies the voltage drop across sense resistor 7 (and thus between its input terminals) and provides an ICDA signal representative of current flow along path 118a. As seen in the Applicants specification, (Fig. 2 element 218), it is well known to one of ordinary skill in the art that operational amplifiers have an electrical symbol as shown in Fig. 4 element 17 of Bucur. Also it is well known to one of ordinary skill in the art that operational amplifiers output an amplified difference between its inverting and non-inverting input terminals. As such Bucurs sense amplifier 17,18 is identified as an operational amplifier) and a second sensed current value corresponding to a second current supplied to the second battery based on a voltage drop between terminals of a second operational amplifier (Sense amplifier 17 amplifies the voltage drop across sense resistor 5 (and thus between its input terminals) and provides an ICDB signal representative of current flow along path 118b).
Bucur in view of Guang does not disclose/teach first comparing the first sensed current value to a first current range associated with the first battery; second comparing the second sensed current value to a second current range associated with the second battery; supplying a first control voltage to the first current controller based on the first comparing in response to determining that the first sensed current is outside of the first current range, the first control voltage being selected to bring the first sensed current within the first current range; and supplying a second control voltage to the second current controller based on the second comparing in response to determining that the second sensed current is outside of the second current range, the second control voltage being selected to bring the second sensed current within the second current range.
Motochi teaches comparing the first sensed current value to a first current range associated with the first battery ([0061]… when a detected value of the charging current I1 of battery 201 is greater than the charging current value Icth1. Charging current at and below Icth1 identified as “first range”) and supplying a first control voltage to the first current controller based on the first comparing in response to determining that the first sensed current is outside of the first current range, the first control voltage being selected to bring the first sensed current within the first current range (Fig. 1 when a detected value of the charging current I1 is greater than the charging current value Icth1 (i.e. outside of range), the charging current limiting circuit 33 performs charging current decreasing control to decreases the current value of the charging current I1 by changing the control voltage of the transistor 11 to a lower value [0061]-[0063]. The charging current is repeatedly adjusted such that it stays below Icth1. [0045],[0101],[0104]-[0107] and Fig. 2). 
Motochi further teaches comparing the second sensed current value to a second current range associated with the second battery (I2 of battery 202, second range Icth2) and control the second current controller (MOSFET 21, Fig. 1) and supplying a second control voltage to the second current controller based on the second comparing in response to determining that the second sensed current is outside of the second current range, the second control voltage being selected to bring the second sensed current within the second current range (charging current limiting circuit 43 also is capable of stably approximating the current value of the charging current I2 to the charging current value Icth2 by performing the same control as the limiting circuit 33 as described above [0047] [0061]-[0063] [0099] and Fig. 2).
It would have been obvious to a person of ordinary skill in the art to modify Bucurs method to include comparing the first sensed current value to a first current range associated with the first battery; comparing the second sensed current value to a second current range associated with the second battery; supplying a first control voltage to the first current controller based on the first comparing in response to determining that the first sensed current is outside of the first current range, the first control voltage being selected to bring the first sensed current within the first current range; and supplying a second control voltage to the second current controller based on the second comparing in response to determining that the second sensed current is outside of the second current range, the second control voltage being selected to bring the second sensed current within the second current range, in order to prevent an excessive charging/discharge current from flowing between the first and second battery as taught by Motochi [0048]-[0050].
Although the teachings of Bucur, Guang and Motochi teaches comparing the first sensed current value to a first current range associated with the first battery and comparing the second sensed current value to a second current range associated with the second battery the teachings of Bucur, Guang and Motochi, does not specifically teach that comparing the first sensed current value is performed first and prior to comparing of the second sensed current value.
However, absent an objective showing of criticality with regards to the order of comparing the first and second sensed current values, it would have been obvious to one of ordinary skill in the art to compare the first sensed current value first and then second compare the second sensed current value as it would have been obvious to try since supplying the first control voltage to the first current controller is based on the first comparing and not the second comparing, and supplying the second control voltage to the second current controller is based on the second comparing and not the first comparing. 
As to claim 16, Bucur in view of Guang in view of Motochi teaches the method of claim 15, wherein the first battery and the second battery are connected in parallel (Fig. 4 of Bucur above).
As to claim 17, Bucur in view of Guang in view of Motochi teaches the method of claim 15, wherein each of the first current controller and the second current controller is a MOSFET (MOSFETs Q12 and Q13 [0034] of Guang).
As to claim 18, Bucur in view of Guang in view of Motochi teaches the method of claim 17, wherein the first control voltage is supplied to a gate of the MOSFET associated with the first current controller ([0052] of Motochi controlling the gate-source voltage value of the transistor 11), and wherein the second control voltage is supplied to a gate of the MOSFET associated with the second current controller ([0051] of Motochi controlling the gate-source voltage value of the transistor 21).
As to claim 19, Bucur in view of Guang in view of Motochi teaches the method of claim 15, wherein the measuring comprises: sensing the first sensed current value by measuring a first voltage differential across a first resistor connected to the terminals of the first operational amplifier ((Fig. 4 [0054] of Bucur sense amplifier 18 amplifies the voltage drop across the sense resistor 7 (and thus between its input terminals) and provides an ICDA signal representative of current flow along path 118a); and sensing the second sensed current value by measuring a second voltage differential across a second resistor connected to the terminals of the second operational amplifier (Sense amplifier 17 amplifies the voltage drop across the sense resistor 5 (and thus between its input terminals) and provides an ICDB signal representative of current flow along path 118b).
Claims 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucur (US 20040178766) in view of Guang (20130285598) in view of Motochi (US 20160094065) in further view of Day et al (US 20210009007).
As to claim 14, Bucur in view of Guang in view of Motochi teaches the battery charging system of claim 8.
Bucur in view of Guang in view of Motochi does not teach wherein the system controller includes a fault state input, and wherein the system controller is configured to set the adjustment voltage to deactivate the current controller in response to detecting a fault state from the fault state input.
Day teaches wherein the system controller includes a fault state input ([0090] when an MCU determines a fault condition (e.g., overcurrent, undercurrent, over-temperature) exists), and wherein the system controller is configured to set the adjustment control signal to deactivate the current controller in response to detecting a fault state from the fault state input ([0090] when an MCU determines a fault condition (e.g., overcurrent, undercurrent, over-temperature) exists, the MCU 510 can send a command to the safety disconnect switch 506 to open and disconnect the battery 504 from a power source).
Day does not specifically state that the adjustment control signal is a voltage. 
However, since it is well known to one of ordinary skill in the art that MOSFETS are controlled to open or close through a voltage applied to the gate as evident by Motochi ([0100]- [0102] and Fig. 2), the combined teachings of Guang and Day where Day sends an adjustment control signal to open switch 506 will render Guang sending an adjustment voltage signal applied to the gate of first and second MOSFETS Q12-Q13. 
It would have been obvious to a person of ordinary skill in the art to modify the system controller of Bucur to include a fault state input, and wherein the system controller is configured to set the adjustment voltage to deactivate the current controller in response to detecting a fault state from the fault state input, as taught by Day in order to determine a fault condition and improve safety [0090].
As to claim 21, Bucur in view of Guang in view of Motochi teaches the method of claim 15.
Bucur does not disclose/teach detecting a charging fault state; and deactivating the first current controller and the second current controller in response to the detecting.
Day teaches detecting a charging fault state ([0090] when an MCU determines a fault condition (e.g., overcurrent, undercurrent, over-temperature) exists) and deactivating a current controller in response to the detecting ([0090] when an MCU determines a fault condition (e.g., overcurrent, undercurrent, over-temperature) exists, the MCU 510 can send a command to the safety disconnect switch 506 to open and disconnect the battery 504 from a power source).
Since Day teaches detecting a charging fault state, deactivating the first current controller in response to the detecting ([0090]), it would be obvious to one of ordinary skill in the art to combine the teachings of Bucur, Guang, Motochi and Day to detect a charging fault state and deactivate the second current controller in response to the detecting as it is a duplication of parts.
It would have been obvious to a person of ordinary skill in the art to modify the method of Bucur in view of Guang, Motochi to detect a charging fault state and deactivate the first current controller and the second current controller in response to the detecting, as taught by Day in order to prevent an overcurrent of the charge/discharge current flowing through the battery ([0009]).
As to claim 22, Bucur in view of Guang in view of Motochi in view of Day teaches the method of claim 21, wherein the deactivating includes setting the first control voltage and the second control voltage (since it is well known to one of ordinary skill in the art that MOSFETS are controlled to open or close through a voltage applied to the gate evident by Motochi ([0100]- [0102] and Fig. 2), the combined teachings of Bucur, Guang, Motochi and Day where Day sends a control signal to open switch 506 will render Guang sending a control voltage signal applied to the gate of first and second MOSFETS Q12-Q13).


Claims 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucur (US 20040178766) in view of Guang (20130285598) in view of Motochi (US 20160094065) in further view of Sugeno (US20170117587).
As to claim 12, Bucur in view of Guang in view of Motochi teaches the battery charging system of claim 11.
Bucur in view of Guang in view of Motochi does not teach further comprising a converter configured to digitize the measured voltage differential.
Sugeno teaches further comprising a converter configured to digitize the measured voltage differential (Fig. 3 current detection amplifier 9b detects the analog current data representing the voltage value at the opposite ends of the current detection resistor 9a (measure voltage differential).  The detected analog current data is supplied to the current detection amplifier 9b which supplies the analog current data to the ADC 6 which converts the analog current data into the digital current data. ([0069] [0070])
It would have been obvious to a person of ordinary skill in the art to modify the battery charging system of Bucur to further comprise a converter configured to digitize the measured voltage differential, as taught by Sugeno in order to communicate to a microprocessor for further processing and control.
As to claim 13, Bucur in view of Guang in view of Motochi in view of Sugeno teaches the battery charging system of claim 12, wherein the system controller is further configured to receive the digitized voltage differential from the converter, and to calculate the sensed current from the digitized voltage differential ([0066] [0070] of Sugeno. The digital current data is output to the communication unit COM1 which is further transmitted to controller ICNT (CPU [0081]). Sugeno does not specifically state that controller ICNT calculates the sensed current from the digitized voltage differential. However it would be obvious to one of ordinary skill in the art for controller ICNT to determine the current value from the received digital data in order to monitor and control the battery system).
As to claim 20, Bucur in view of Guang in view of Motochi teaches the method of claim 19. 
Bucur in view of Guang in view of Motochi does not disclose/teach wherein the measuring further comprises: digitizing the first voltage differential across the first resistor; calculating the first sensed current value based on the digitized first voltage differential; digitizing the second voltage differential across the second resistor; and calculating the second sensed current value based on the digitized second voltage differential.
Sugeno teaches wherein the determining further comprises: digitizing the first voltage differential across the first resistor (Fig. 3 current detection amplifier 9b detects the analog current data representing the voltage value at the opposite ends of the current detection resistor 9a (measure voltage differential).  The detected analog current data is supplied to the current detection amplifier 9b which supplies the analog current data to the ADC 6 which converts the analog current data into the digital current data. ([0069] [0070]); digitizing the second voltage differential across the second resistor (Fig. 3 ([0069] [0070] Sugeno’s apparatus is duplicated in a plurality of modules in Fig. 2).
Sugeno does not specifically state that controller ICNT calculate the first and second sensed current value based on the digitized first and second voltage differential. However it would be obvious to one of ordinary skill in the art for Sugenos controller ICNT to calculate the first and second sensed current value based on the digitized first and second voltage differential in order to monitor and control the battery.
It would have been obvious to a person of ordinary skill in the art to modify the method of Bucur to digitize the first voltage differential across the first resistor; digitize the second voltage differential across the second resistor and calculate the first and second sensed current value based on the digitized first and second voltage differential, as taught by Sugeno in order to communicate to a microprocessor for further processing and control.
Conclusion and Related Art
JUAN et al (US 20150180260)  is cited for having adjusting the discharge current by controlling the voltage applied to the protection switches. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859